PER CURIAM.
The conviction and sentence relating to aggravated assault are herewith affirmed.
The conviction and sentence relating to carrying a pistol without a permit is hereby reversed upon the authority of Jenkins v. State of Florida, opinion issued August 2, 1977 (4th DCA), 349 So.2d 1191, wherein the Court stated:
Jenkins was also charged with carrying a concealed weapon. He claims error by the trial court in instructing the jury that *812manual possession of a pistol without a license was a lesser included offense. We agree. Manual possession of a firearm without a license is not a necessarily included lesser offense of carrying a concealed weapon.
ANSTEAD and LETTS, JJ., concur.
CROSS, J., concurs only in conclusion.